Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 26, 1989, which assessed Rakam, Inc. for additional unemployment insurance contributions.
Rakam, Inc. contests the Unemployment Insurance Appeal Board’s determination that the computer consultants it engages are employees rather than independent contractors. Certain factors in the record support the Board’s determination. For example, Rakam enters into specific contracts with these consultants significantly restricting their activities with respect to Rakam’s clients and restricting client contact to the extent of prohibiting the disclosure of consultants’ home addresses, telephone numbers and rates of pay without Rakam’s permission. While other factors support Rakam’s contention that the consultants are independent contractors, affirmance is required since the record contains substantial evidence to support the Board’s determination (see, Matter of Concourse Ophthalmology Assocs. [Roberts], 60 NY2d 734, 736).
Decision affirmed, without costs.
Mahoney, P. J., Kane, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.